                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

MARK WALTERS                                       §
                                                   §
v.                                                 §            A-16-CV-1092-LY
                                                   §
TENANT BACKGROUND SEARCH                           §

                                               ORDER

        Before the Court is Defendant’s Motion to Compel and Request for Sanctions (Dkt. No. 22)

and Plaintiff’s Response (Dkt. No. 24). The District Court referred the motion to the undersigned

for disposition pursuant to 28 U.S.C. § 636(b)(1)(A), Rule 72 and Rule 1(c) of Appendix C of the

Local Court Rules.

        This is yet another of the many lawsuits Mark Walters has filed in this Court. Like several

of his prior suits, it involves a claim brought under the Fair Credit Reporting Act, and corollary state

laws claims. As in the prior cases, Walters contends that a background check that was run on him

was inaccurate. As in the other cases, there are good reasons to believe that the factual basis for

Walters’ claim in this case is manufactured. In one of the prior cases, the undersigned noted that the

defendant

        questions—justifiably, in the Court’s view—whether “Fred Lewis,” Walters’ alleged
        prospective employer, actually exists or requested the report at all. See Dkt. No. 20
        at 2 n.1 (“Defendant’s counsel has serious doubts that Kava Kava Austin or its
        owner, ‘Fred Lewis,’ do or ever did exist.”). Sentry Link states that it has been
        unable to reach Fred Lewis. One number Walters gave went to a Geico
        representative, the other went to voicemail, and there has been no response. As of
        the time of the motions for summary judgment, Walters had not yet been deposed,
        having failed to appear for the deposition scheduled in December 2017. Thus, the
        only evidence that “Fred Lewis” offered Walters a consulting contract, and later
        rescinded the offer based on the background check, comes from Walters’ declarations
        and a copy of what Walter’s claims was the alleged consulting contract—a contract
        the Court finds hard to believe is what it purports to be. The Court’s review of the
       records leaves a serious question regarding whether Walters has fabricated the
       entire factual basis for this lawsuit.

Walters v. Sentry Link, No. A-16-CV-383-LY, Dkt. No. 36 at 7 n.3 (emphasis added). The same

situation appears to be developing in this case. Tenant Background Search has noted in its motion

for summary judgment that it

       cannot confirm the existence of Mr. Shire or ATX Tenants. In a previous suit this
       court noted that there was justifiable question as to whether “Fred Lewis” actually
       existed or requested a report. See Case 1:16-cv-383, ECF 36, footnote 3. This case
       involves similar allegations of violation under the FCRA, and in which Bill Shire and
       ATX Tenant also cannot be confirmed to exist. The Plaintiff has listed the phone
       numbers for Fred Lewis and Bill Shire as the same in multiple documents filed with
       this court and in these cases. See Exhibit A, Exhibit 5, 7, and 9. Shockingly, both
       individuals allegedly maintain P.O. Boxes at the same Post Office in Pflugerville,
       though the box for Mr. Shire doesn’t even exist. See Exhibit A, Exhibit 5, 7, and 9.

Dkt. No. 28 at 2 n.1.

       Thus, there may well be a good basis for imposing sanctions against Walters. However, since

the time this particular motion to compel was filed, Tenant Background Search has filed a motion

for summary judgment, and an additional motion for sanctions based on additional allegedly

inappropriate conduct. See Dkt. Nos. 28 and 36. The Court will therefore take up all of these issues

at one time, after the motion for summary judgment is ruled upon. Accordingly, Defendant’s Motion

to Compel and Request for Sanctions (Dkt. No. 22) is DENIED without prejudice and the Court will

take up those matters at the end of the case.

       SIGNED this 25th day of January, 2019.



                                                _____________________________________
                                                ANDREW W. AUSTIN
                                                UNITED STATES MAGISTRATE JUDGE



                                                   2
